[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This matter came before the court on a petition for Habeas Corpus concerning custody of Jonathon Quirion, born 10/21/88, and Kyle Badrigian, born 2/19/90, children of Nicole Quirion who was directed by the court to bring said minor children before the court so it could determine the issue of custody, said petition having been brought by John R. Badrigian, the father of said children.
Nicole Quirion received in hand notice of the initial CT Page 2233 hearing held on November 25, 1991 which was continued to check whether there was any action pending in Tennessee. At the hearing held on February 3, 1992, the court found that the children involved had been life long residents of the state until August 23, 1991, that the hearing was held within six months of that date, that all of the significant contacts, evidence and witnesses on the issues involved were located within this state, that there was no other pending litigation in the courts of this state or elsewhere and that the issue should be determined by the courts of this state.
Having established jurisdiction and that the form of preference is the Connecticut court, the court found the following facts: As to the oldest child Jonathon Quirion, Nicole gave over the entire custody, control, caring and mothering role to her Aunt, Olivia Bechard, who had continuous 24 hour per day, seven day a week custody and control of Jonathon since shortly after his birth to August 23, 1991, when Nicole took the child saying she was taking him to the Catskill Game Farm and would return him that evening. During the approximately two years and ten months that the Aunt acted as a full-time mother, Nicole visited on 5 or 6 occasions and placed 2 or 3 phone calls inquiring as to Jonathon's health.
The court also found that John Badrigian was the father of both children, that he lived with Nicole and the youngest child, Kyle, from the time of his birth until shortly before Kyle left the state in August of 1991. The court found further that John played an active and daily role in providing for the care of Kyle and that he had accomplished substantial bonding as a father with both Kyle and Jonathon. The court also found that there were substantial questions, to be determined about Nicole Quirion's ability to care for the children. It further found that the Aunt, Olivia Bechard, was ready, willing and able to assist the father in providing adequate care.
Under these circumstances and based on the record established before the court, the court awards temporary custody of the minor children Jonathon Quirion, born October 21, 1988, and Kyle Badrigian to the natural father of said children, John R. Badrigian.
WILLIAM M. SHAUGHNESSY, JR. JUDGE, SUPERIOR COURT